Case: 14-41242      Document: 00513091583         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 14-41242                               FILED
                                  Summary Calendar                         June 24, 2015
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ALBERTO FLORES-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-98-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Jose Alberto Flores-Flores (Flores) pleaded guilty to illegal reentry by a
previously deported alien and was sentenced within the advisory guidelines
range to 41 months of imprisonment.               On appeal, Flores challenges the
procedural reasonableness of his sentence, focusing on the district court’s
failure to adequately explain its sentencing decision.                Flores specifically
contends that the district court did not address his request for a downward


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41242     Document: 00513091583       Page: 2   Date Filed: 06/24/2015


                                   No. 14-41242

variance based on his assertion that the 16-level enhancement, pursuant to
U.S.S.G. § 2L1.2(b)(1)(A)(i), lacked an empirical basis.
      Because Flores did not object to the procedural reasonableness of his
sentence in the district court, we apply plain error review. See United States
v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009). To prevail on plain
error review, Flores must show a clear or obvious forfeited error that affected
his substantial rights. See Puckett v. United States, 556 U.S. 129, 135 (2009).
If he makes such a showing, we have the discretion to correct the error but only
if it seriously affects the fairness, integrity, or public reputation of the judicial
proceedings. Id.
      Our review of the record indicates that the district court listened to and
considered Flores’s arguments in favor of a downward variance and thoroughly
explained its reasons for imposing a sentence at the bottom of the guidelines
range. See Rita v. United States, 551 U.S. 338, 356-59 (2007). Moreover, Flores
failed to address how the district court’s explanation of its sentencing decision
affected his substantial rights. See Mondragon-Santiago, 564 F.3d at 365.
Therefore, Flores did not show that the district court committed reversible
plain error by inadequately explaining its sentencing decision. See Puckett,
556 U.S. at 135. Accordingly, the judgment of the district court is AFFIRMED.




                                         2